Citation Nr: 1023045	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2009 for further development.  


FINDINGS OF FACT

1.  Preexisting low back disability was not noted upon the 
Veteran's entry into military service.

2.  The low back injury suffered during service was acute in 
nature and did not result in his current low back disability.  


CONCLUSIONS OF LAW

1.  The presumption of soundness applies regarding the 
Veteran's low back disability.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2009).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R.  §§ 3.303, 3.304(b), 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
veteran a March 2006 correspondence that fully complied with 
Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in November 1992 and May 2009, obtained 
medical opinions as to the etiology and severity of the 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the veteran's January 1987 induction 
examination was normal as to his spine.  Consequently, the 
veteran is presumed to have been in sound condition; and the 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  

In the veteran's July 2007 substantive appeal, he admitted 
that his in-service injuries "should be considered as 
aggravation of original injury in high school."  The 
veteran's admission of a pre-existing injury is substantiated 
by a March 1980 treatment report from Orthopaedic 
Association.  It reflects that the veteran was an athlete who 
complained of pain in his low back beginning in February 1980 
when he was hit in the back during a basketball game.  He 
stated that since the game, he has had intermittent catching 
and pain in the back.  He was noted to have had mild 
lumbar lordosis.  Movement in the low back was normal upon 
forward flexion.  Twisting movements were slightly 
restricted.  X-rays were normal; and the veteran was 
diagnosed with a lumbar strain.  

The Board notes that the veteran's admission of a pre-
existing injury as well as the supporting medical evidence of 
said injury is clear and unmistakable evidence of a pre-
existing injury.  The next step in the analysis to determine 
if the presumption of soundness has been rebutted is to 
determine whether there is clear and unmistakable evidence 
that any pre-existing low back disorder was not aggravated by 
service.  

The service treatment records reflect that in June 1991, the 
veteran complained of low back pain of four days duration.  
He did not recall any injuries or trauma to his back or the 
rest of his body except for injuries during high school.  
Upon examination, there were no deformities, dislocation, 
discoloration, or edema on palpation.  He could bend forward 
to 90 degrees; bend backwards to 30 degrees; and rotate 30 
degrees bilaterally.  He was assessed with low back pain and 
prescribed Motrin, warm compresses, and back exercises.  
There are no further indications of back problems until a 
August 1992 clinical note (one week prior to his separation 
examination) entered by L.P. to the effect that in February 
1991 the Veteran fell ten feet from a cross beam from a hard 
back tent onto his back in Saudi Arabia.  L.P. reported that 
the Veteran was transported for further evaluation.  The 
service records do not appear to include any documentation of 
any subsequent evaluation or treatment.  At the time of his 
separation examination in August 1992, the Veteran completed 
a Report of Medical History in which he reported recurrent 
low back pain.  He handwrote: "fell from top of hard box 
tent during retrograde in Saudi Arabia.  Was seen by Foxtrot 
surgical support @ Rash al Mishab, but no entry made & have 
had chronic back pain.  Seen by Dr. Georgeakapolis, he said 
due to being overweight, because no documentation."  On 
clinical examination in August 1992, the Veteran's spine was 
clinically evaluated as normal.  

With the above evidence of low back complaints during 
service, the Board is unable to find that there is clear and 
unmistakable evidence that the preexisting low back disorder 
was not aggravated during service.  Therefore, the 
presumption of soundness has not been rebutted.  The 
consequence of this finding is that for purposes of the 
following analysis, the Board proceeds to view the evidence 
as if there was no pre-service low back injury or disorder.  

The Veteran filed his initial claim of service connection for 
low back disability in August 1992, shortly after discharge 
from service.  This is evidence that he believed he was 
continuing to have low back problems at that time.  In 
connection with that claim, the veteran underwent a VA 
examination in November 1992.  He complained of low back pain 
that began after a January 1991 fall.  The examination showed 
slight hyperlordosis, otherwise unremarkable examination.  
There was no objective 
evidence of pain on motion.  X-rays were negative.  The 
examiner diagnosed the veteran with episodic recurrent low 
back pain with no evidence of a functional impairment.  The 
RO denied the claim on the basis that there was no evidence 
of residual disability from the 1991 injury.  In March 2009, 
the Board granted a request by the Veteran to reopen the low 
back claim.  The case was remanded by the Board for further 
development and is now again before the Board for a merits 
analysis. 

Pursuant to the Board Remand, the RO scheduled the veteran 
for a VA examination.  Such an examination was conducted in 
May 2009.  The examiner reviewed the claims file in 
conjunction with the examination.  The veteran reported to 
the examiner that he first injured his back in 1991 while in 
Saudi Arabia.  He stated that he fell approximately ten feet 
and landed on his back.  He recalled that he had the air 
knocked out of him; and that he was taken to triage.  He 
reported that he was examined and his back was x-rayed.  
There were no broken bones and he was prescribed Motrin.  He 
reported that he was sent back to regular duty; and once he 
got his air back, he felt okay.  He reported that there was 
no follow up; but that later in 1991, he complained of back 
pain again.  He was told that everything was okay with his 
back.  

The veteran reported that after discharge from the military, 
he worked for an ambulance company where he once again 
injured his back.  He stated that he lifted a patient who 
weighed approximately 300 pounds.  The company sent him 
directly to a chiropractor; but he denied ever filing a 
Workers Compensation claim.  After eight sessions with the 
chiropractor, he continued to have pain in his lower back; 
but he had even worse problems with his neck.  The veteran 
stated that he had a problem with the chiropractor because he 
would make spinal adjustments and one 
time his neck was "cracked."  This resulted in a "catch" 
in his neck that was very painful.  The chiropractor made 
additional adjustments until the veteran was okay; but the 
veteran never went back.  

In examining the veteran's claims file, the examiner noted 
the veteran's pre-service back injury.  She provided an 
accurate summary of the medical records regarding that 
injury.  She also accurately summarized the lack of findings 
on the veteran's entrance examination; as well as the 
findings on the August 1992 treatment report; and the June 
1991 treatment report.  The examiner also noted that the 
veteran reported back pain again in April 1999, in 
conjunction with his Gulf Registry examination.  The 
examination noted a spasm in the lower back, otherwise 
normal.  He was diagnosed with chronic lower back pain.  

The examiner conducted a thorough examination of the veteran.  
An MRI revealed mild degenerative spondylosis with a small 
central disc herniation at L5-S1.

The examiner opined that it was less likely than not that the 
veteran's pre-service lumbar strain was aggravated by 
military service.  She noted that the veteran's in-service 
fall resulted in a mild exacerbation of the lumbar strain; 
but that it did not cause any chronic complication.  It did 
not cause any pathology; and it resolved with conservative 
treatment.  She noted that the veteran's range of motion was 
normal in 1991; and that his separation examination was also 
normal.  MRIs taken in 2009 indicate that the veteran has 
mild degenerative spondylosis with a small central disc 
herniation at L5-S1.  The examiner explained that these 
findings do not reveal evidence of trauma.  There is no 
evidence of a compression fracture or vertebral burst injury 
that might accompany a fall.  She opined that the veteran's 
findings are simply related to aging.  

The fact of the inservice low back complaints and injury is 
not in dispute, and there is medical evidence of current low 
back disability.  The underlying question, then, is whether 
his current low back disability is causally related to the 
low back complaints and injury during service.  In other 
words, is there a link between his current disability and the 
inservice injury.  Evidence of a continuity of symptoms may 
provide such a link, and the Veteran is competent to report 
ongoing low back pain in this regard.  The Veteran contends 
that his current low back disability is causally related to 
the 1991 injury.  On the other hand, the facts of this case 
show a post-service back injury and the May 2009 VA medical 
examiner has offered a very detailed opinion, with benefit of 
full review of the claims file, history furnished by the 
Veteran himself at the examination, and examination and 
special test findings.  The clear opinion of the VA examiner 
is that the inservice low back injury resolved.  This opinion 
that no chronic disability resulted from the inservice injury 
is consistent with and fully supported by the normal clinical 
and x-ray findings on examinations in August 1992 and 
November 1992.  The normal spine findings at that time are 
especially significant in that both the August 1992 and 
November 1992 examiners were aware of the inservice injury 
and the Veteran's low back complaints.  Thus, the normal 
findings reported by the 1992 examiners demonstrate that even 
with knowledge of the inservice injury and complaints, it was 
the medical opinion of those examiners that the Veteran's 
spine was normal.  

The May 2009 VA examiner further supported the opinion by 
noting that the Veteran's low back disorder was likely due to 
aging since there is no evidence of compression fracture nor 
vertebral burst injury.  The Board finds that the VA 
examiner's opinion is supported by a detailed rationale 
consistent with the overall evidence.  With regard to a nexus 
to service, the Board believes that the medical opinion is 
entitled to more weight than the Veteran's assertions of a 
continuity of symptoms.  There is no contrary medical opinion 
of record.  

The preponderance of the evidence is against a finding of 
service connection for low back disability.  The benefit-of-
the-doubt doctrine therefore does not apply, and the claim 
for service connection for a low back disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


